Citation Nr: 0608514	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-22 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in purchasing an automobile and necessary adaptive 
equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1986 to 
September 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that the veteran's August 2003 substantive 
appeal included a request for a Board hearing in Washington 
D.C.  However, in August 2005, the veteran indicated her 
desire to withdraw that request.  As such, the Board hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2005). 

In addition, the RO treated the veteran's claim in this case 
as a claim to reopen for new and material evidence.  However, 
a claimant may only submit new and material evidence upon a 
finally adjudicated claim.  38 C.F.R. § 3.156(a).  The Board 
observes that the claim for entitlement to automobile and 
adaptive equipment is akin to an increased rating claim which 
does not involve a finally adjudicated claim.  Thus, an 
analysis for new and material evidence is not appropriate.  
The Board finds no prejudice to adjudicating this case on a 
de novo basis at this time.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are as 
follows: a psychiatric adjustment disorder with depression, 
currently evaluated as 30 percent disabling; post-operative 
residuals of left knee patellectomy, currently 30 percent 
disabling; post-operative residuals of left knee replacement, 
rated as 30 percent disabling; left knee arthritis, rated as 
10 percent disabling; and a right knee disorder including 
arthritis and chondromalacia, evaluated as 10 percent 
disabling.  

2.  The veteran's service-connected disabilities have not 
resulted in loss or permanent loss of use of one or both 
feet, loss or permanent loss of use of one or both hands, 
permanent impairment of vision of both eyes, or ankylosis of 
one or both knees or one or both hips. 



CONCLUSION OF LAW

The criteria for establishing eligibility for financial 
assistance in acquiring an automobile and for specially 
adaptive equipment or adaptive equipment only are not met.  
38 U.S.C.A. §§ 3901 (West 2002); 38 C.F.R. §§ 3.350, 3.808, 
4.63 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A certification of eligibility for financial assistance in 
the purchase of one automobile and of basic entitlement to 
necessary adaptive equipment will be made where the claimant 
meets the requirements of paragraphs (a), (b) and (c) of 38 
C.F.R. § 3.808 (2005).  See also 38 U.S.C.A. §§ 3901, 3902, 
3903 (West 2002).

First, the claimant must have had active military, naval or 
air service.  38 C.F.R.  § 3.808(a).  Second, one of the 
following must exist and be the result of a disease or injury 
incurred in or aggravated during active military, naval or 
air service: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; (iii) permanent impairment of vision of both eyes: 
central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye; and (iv) for adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  38 C.F.R. § 3.808(b).  Third, a specific 
application for financial assistance in purchasing a 
conveyance is required, and must contain a certification by 
the claimant that only persons properly licensed will operate 
the conveyance.  38 C.F.R. § 3.808(c).

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.   

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, complete ankylosis of two major joints of an 
extremity, shortening of the lower extremity of 3 1/2 inches 
or more, or complete paralysis of the external popliteal 
nerve and consequent footdrop.   

Ankylosis is defined as stiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996).  

The veteran's application for financial assistance in 
purchasing an automobile and necessary adaptive equipment was 
received in August 2001.  In various personal statements, the 
veteran contends that she cannot put her Rascal power wheel 
scooter in her automobile because her automobile does not 
contain the necessary adaptive equipment.  She requires the 
scooter to ambulate longer distances.  According to an April 
2004 VA treatment record, the veteran was approved for a 
smaller specialty scooter which was small and versatile 
enough to be loaded into her automobile.  However, the 
veteran continued to assert that she cannot load her scooter 
into her automobile.      

The Board finds that the veteran is not an "eligible 
person" for purposes of providing or assistance in providing 
an automobile or other conveyance or adaptive equipment.  As 
noted above, the veteran's service-connected disabilities are 
as follows: a psychiatric adjustment disorder with 
depression, currently evaluated as 30 percent disabling; 
post-operative residuals of left knee patellectomy, currently 
30 percent disabling; post-operative residuals of left knee 
replacement, rated as 30 percent disabling; left knee 
arthritis, rated as 10 percent disabling; and a right knee 
disorder including arthritis and chondromalacia, evaluated as 
10 percent disabling.  The veteran is also receiving a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  

In addition, the veteran receives treatment for a bilateral 
hip condition, lumbar spine arthritis, lupus, vascular 
diseases, a blood condition, and bilateral hearing loss.  
Significantly, however, all of these conditions are 
nonservice-connected.  

In this case, there is no allegation or evidence indicative 
of loss of use of one or both hands or permanent impairment 
of vision.  38 C.F.R. § 3.808(b).  Similarly, there is no 
basis for adaptive equipment eligibility for her bilateral 
hip condition because it is nonservice-connected and in any 
event there is no evidence of ankylosis to either hip. Id.   

The remaining (and only) potential basis for eligibility is 
loss or permanent loss of use of one or both feet or 
ankylosis of one or both knees.  There is no anatomic loss of 
either foot in this case which could support a finding that 
the veteran would be equally well served by amputation with 
suitable prosthesis.  Specifically, although recent VA 
treatment records from March 2004 to April 2005 reflect that 
the veteran is significantly disabled with severe arthritis 
in both knees, there is no evidence of extremely unfavorable 
ankylosis of the knee, complete ankylosis of two major joints 
of an extremity, shortening of the lower extremity of 3 1/2 
inches or more, or complete paralysis of the external 
popliteal nerve and consequent footdrop.  38 C.F.R. §§ 
3.350(a)(2)(i), 4.63.  In fact, VA treatment records show 
that the veteran uses a wheeled walker to ambulate short 
distances, a scooter for long distances, wears a left knee 
brace, and generally has difficultly with mobility "at 
times."  

The Board acknowledges that that the veteran clearly suffers 
from severe impairment due to her service-connected 
disabilities.  However, even though a private treatment 
record dated June 2003 from "B.M.," M.D. requested an 
automobile grant on behalf of the veteran due to her being 
"100 percent disabled," the physician did not make a 
specific finding that the veteran could not ambulate.  The 
fact that the veteran is "100 percent disabled" is not in 
dispute in this case.  As a result, the Board finds this 
doctor's statement is entitled to very limited probative 
weight regarding the issue the Board must decide at this 
time.               

In this case, there is no evidence of ankylosis of one or 
both knees or one or both hips.  38 C.F.R. § 3.808(b).  A 
December 2004 VA treatment record and X-rays revealed that 
the left knee was worse than the right knee, and a drop-lock 
brace was recommended for the left knee.  There was also 
significant limitation of motion, especially for the left 
knee.  She was diagnosed with degenerative arthritis in both 
knees.  The VA physician documented that her left knee gives 
out at times, but that she can still use a wheeled walker to 
ambulate.  Most importantly, the record is silent as to any 
ankylosis.  

In light of this discussion, the Board finds that eligibility 
for an automobile and/or adaptive equipment is not 
established.  The Board finds that the post-service medical 
records, as a whole, provide negative evidence against this 
claim. 

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in August 2003, August 
2004, and September 2004, as well as information provided in 
the ratings decisions, the statement of the case (SOC), and 
supplemental statement of the case (SSOC), the RO advised the 
veteran of the evidence needed to substantiate her claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, 
the SOC and SSOC include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  38 C.F.R. § 3.159.  The Board also notes that the 
August 2004 and September 2004 supplemental VCAA letters from 
the RO specifically ask the veteran to provide any evidence 
in her possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the August 2003 VCAA 
letter after the May 2002 rating decision on appeal.  In any 
event, the Board finds that the veteran has received all 
required VCAA notice, as well as required assistance, as 
discussed below, such that there is no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
Also, the Board emphasizes that neither the veteran nor her 
representative has made any showing or allegation that the 
timing of VCAA notice has prejudiced her in any way.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

The Board is also aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.   Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.   
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Thus, any 
deficiencies result in no prejudice to the veteran and 
therefore constitute harmless error.  Bernard, 4 Vet. App. at 
392-94.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); 38 C.F.R. § 20.1102 (an error or 
defect in a Board decision that does not affect the merits of 
the issue or substantive rights of the appellant will be 
considered harmless).

Similarly, the VCAA letters of August 2004 and September 2004 
incorrectly advised the veteran to submit new and material 
evidence concerning her claim.  However, this deficiency 
resulted in no prejudice to the veteran and therefore 
constitutes harmless error.  Bernard,  4 Vet. App. at 392-94 
(1993).    

With respect to the duty to assist, the RO has secured 
service medical records (SMRs), VA medical examinations, VA 
treatment records, and private medical records as identified 
and authorized by the veteran.  In addition, the veteran has 
also submitted several personal statements, lay statements, 
and private medical records.  The veteran also failed to 
avail herself of an opportunity to testify before the Board 
in October 2005.  Neither the veteran nor her representative 
has contended that any additional evidence remains 
outstanding.  Thus, the Board is satisfied that all relevant 
evidence identified by the veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  



ORDER

Entitlement to a certificate of eligibility for financial 
assistance in purchasing an automobile and necessary adaptive 
equipment, or for adaptive equipment only is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


